1:20-mj-06013-JEH # 1   Page 1 of 4                                              E-FILED
                                                  Tuesday, 28 January, 2020 11:44:06 AM
                                                            Clerk, U.S. District Court, ILCD




                                      s/ Brendan Westart




                                      s/ Jonathan E. Hawley
1:20-mj-06013-JEH # 1   Page 2 of 4
1:20-mj-06013-JEH # 1   Page 3 of 4
         1:20-mj-06013-JEH # 1   Page 4 of 4




                                          s/ Brendan Westart




s/ Jonathan E. Hawley
